Citation Nr: 0941668	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1977 to 
July 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision, the RO denied the 
Veteran's claim for service connection for "mental 
illness," which the RO categorized as claims for service 
connection for passive-aggressive personality with adjustment 
reaction to adult life and dysthymia with depression.  The 
Board remanded the matter to the RO for further notification, 
evidentiary development, and adjudication in December 2006.  
After completing the required notification and evidentiary 
development, the RO re-adjudicated the claims and again 
denied the claims via the issuance of a supplemental 
statement of the case (SSOC) in June 2009.  

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified PTSD 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors-including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that the appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, however described, causes him. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for "mental illness," the Board notes that the 
RO framed the Veteran's claim as two issues: service 
connection for passive-aggressive personality disorder with 
adjustment reaction to adult life, and service connection for 
dysthymia with depression.  The Board notes, however, that 
although the Veteran was diagnosed with "passive-aggressive 
personality disorder with adjustment reaction to adult life" 
during military service, he has since carried a consistent 
diagnosis of borderline personality disorder.  The Board thus 
finds that, pursuant to Clemons, supra, the Veteran's first 
service-connection claim is more accurately classified as one 
for a personality disorder.  In addition, the Board 
acknowledges that the Veteran has an extensive history of 
post-service psychiatric treatment, during which he has been 
assigned multiple diagnoses of acquired psychiatric 
disorders, including depression, dysthymia, and other mood 
disorders.  The Board thus concludes that the Veteran's 
second service-connection claim is more accurately 
characterized as one for an acquired psychiatric disorder, to 
include dysthymia with depression.  See Clemons, 23 Vet. App. 
1 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently diagnosed with borderline 
personality disorder; personality disorders are not diseases 
or injuries within the meaning of legislation pertaining to 
compensation benefits.

3.  The evidence does not show that the Veteran's currently 
diagnosed personality disorder is proximately due to or the 
result of a service-connected disease or injury; the Veteran 
did not incur a superimposed disease or injury during or as a 
result of military service which resulted in disability 
additional to the borderline personality disorder. 

4.  The evidence does not show that dysthymia with depression 
or other acquired psychiatric disability manifested within 
one year of the Veteran's military service or that any 
current acquired psychiatric disorder is related to military 
service or to an event of service origin.




CONCLUSIONS OF LAW

1.  The Veteran does not have a personality disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 
(2009).

2.  The Veteran does not have an acquired psychiatric 
disorder that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an April 2009 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the April 2009 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2009 
letter.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of fully compliant notice, followed by re-adjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that where notice was not provided prior to 
the initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice 
followed by re-adjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the April 
2009 notice letter that fully addressed all notice elements 
required by Pelegrini, supra.  Specifically, the April 2009 
notice letter notified the Veteran of his and VA's respective 
duties for obtaining evidence.  The letter also gave examples 
of the types of medical and lay evidence that the Veteran 
could submit or ask VA to obtain in support of his claims.  
The April 2009 letter further informed the Veteran of what 
evidence was required to substantiate the service connection 
claims.  Although not all notices were sent before the 
initial decision in this matter, the Board finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The agency of original 
jurisdiction (AOJ) has also re-adjudicated the claims after 
the notice was provided; this was done by way of a June 2009 
supplemental statement of the case (SSOC).  The Board further 
notes that although the Court has held in Mayfield, supra, 
that post-decisional documents are inappropriate vehicles 
with which to provide notice, the AOJ in this case provided 
VCAA-compliant notice that was followed by a re-adjudication 
of the Veteran's claims.  The Board concludes that during the 
administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has 
already transpired.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided until after the initial adjudication of the 
Veteran's claims, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Veteran was supplied with notice 
pursuant to Dingess/Hartman via the April 2009 notice letter.  
The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the Veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  In addition, records of both private and VA 
medical care the Veteran has received since his separation 
from service have been associated with the claims file, as 
have records pertaining to his application for disability 
benefits from the Social Security Administration (SSA).  (The 
Veteran has indicated that he was treated for psychiatric 
problems at the Marquette General Hospital shortly before he 
entered active duty.  The Board acknowledges that the 
Marquette General Hospital is thus a potential source of 
related treatment records.  The Veteran was informed by 
letter in April 2009 that he must provide a release in order 
for VA to seek to obtain records from private facilities such 
as the Marquette General Hospital, or that he should send 
copies himself.  However, the record does not show that the 
Veteran has provided a release for VA to obtain any such 
records, nor has he submitted any actual treatment records 
from his alleged hospital stay.)  Additionally, the Veteran 
and his representative have both submitted written argument.  
Otherwise, neither the Veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.

The Veteran was provided with a VA psychiatric examination in 
May 2009, report of which has been associated with the claims 
file.  This examination is adequate for the following 
reasons.  The examiner reviewed the claims file.  The report 
is very detailed as to in-service complaints and post-service 
treatment.  The examiner considered the Veteran's subjective 
history, along with the medical history, and provided a 
reasoned opinion. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

The Veteran is seeking service connection for a personality 
disorder and for an acquired psychiatric disorder, to include 
dysthymia with depression.  The Board notes initially, as 
discussed above, that the Veteran stated in his April 2002 
claim that he was seeking service connection for "mental 
illness," which the RO interpreted as service connection for 
a personality disorder and for an acquired psychiatric 
disorder.  The Board will thus consider both claims for 
service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Relevant medical evidence of record consists of the Veteran's 
service treatment records as well as records of private 
treatment the Veteran has received from both private 
treatment providers and at various VA medical facilities.  In 
addition, the Veteran was given a VA psychiatric examination 
in May 2009.  The Veteran's service treatment records show 
that he was found to be normal psychiatrically at his 
December 1976 entrance medical examination.  He was seen in 
September 1977, however, for psychiatric consultation 
pursuant to his superiors' complaints of multiple 
infractions.  At his preliminary psychiatric evaluation, the 
Veteran was diagnosed with an adjustment reaction to adult 
life and immature personality.  Upon detailed examination the 
same month, the Veteran was diagnosed with passive-aggressive 
personality disorder.  The Veteran's July 1978 separation 
examination noted, however, that clinical psychiatric 
evaluation was normal.

The record further reflects that the Veteran has been seen 
many times after military service for treatment, including 
many admissions for inpatient treatment, of what has been 
diagnosed as, variously: depression, schizoaffective 
disorder, affective disorder, dysthymia, manic depression, 
bipolar disorder, and mood disorder not otherwise specified.  
The record contains VA and private medical treatment records 
beginning as early as 1996, at which time the Veteran was 
assigned diagnoses of depression, dysthymia, and 
schizoaffective disorder.  He was first assigned a diagnosis 
of borderline personality disorder in June 1997; since that 
date he has consistently carried a diagnosis of borderline 
personality disorder in addition to the various acquired 
psychiatric disabilities with which he has been diagnosed.  
Since 1996, the Veteran has been hospitalized on multiple 
occasions for depressive symptoms and suicide attempts and 
has received ongoing counseling to address these symptoms.  
(The Board notes that the Veteran has indicated to his VA 
treatment providers that he was treated as a child for 
psychiatric problems and was hospitalized at the Marquette 
General Hospital for a psychiatric disability just prior to 
his entry onto active duty.  However, as noted above, the 
Veteran has not responded to the agency of original 
jurisdiction's April 2009 written request that he provide 
releases for his private medical records, and thus VA has 
been unable to obtain any such records for review.)

The Veteran was afforded a VA psychiatric examination in May 
2009.  The examination report recounted the Veteran's 
military, social, and medical history in considerable detail, 
including a recounting of the September 1977 in-service 
psychological evaluation that resulted in a diagnosis of a 
personality disorder.  The examiner further recounted the 
Veteran's multiple post-service psychiatric treatments and 
hospitalizations, noting the varying diagnoses of acquired 
psychiatric disorders and the consistent diagnosis of 
borderline personality disorder beginning in 1997 and 
continuing to the present.  Utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria, the examiner concluded 
that the Veteran does not in fact have an acquired 
psychiatric disorder under DSM-IV Axis I (clinical disorders 
and other conditions that may be a focus of clinical 
attention).  The examiner instead attributed all the 
Veteran's symptoms of mood instability to the diagnosis of 
borderline personality disorder with marked affective 
instability, which falls on DSM-IV Axis II (personality 
disorders and mental retardation).  The examiner reasoned 
that the Veteran's most consistent diagnosis has been an Axis 
II borderline personality disorder, which best accounts for 
his ongoing "inability to cope with the demands of everyday 
life," including what the examiner identified as the 
Veteran's "lifelong pattern of maladaptive behavior."  The 
examiner concluded further that the Veteran's borderline 
personality disorder existed prior to his military service 
and has continued relatively unchanged in severity to the 
present; it was not aggravated by his military service.

A.  Personality Disorder

As noted above, the Veteran was diagnosed with a personality 
disorder-passive-aggressive personality disorder-at a 
September 1977 in-service psychiatric evaluation.  Post-
service treatment records from the Minneapolis and Madison 
VAMCs reflect a persistent diagnosis of borderline 
personality disorder dating back to 1997.  The Veteran was 
also diagnosed with borderline personality disorder by the 
May 2009 VA examiner.

Under 38 C.F.R. § 4.9 (2009), personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  With certain 
exceptions, personality disorders may not be service 
connected.  See 38 C.F.R. § 4.127 (2009); Winn v. Brown, 8 
Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439, 
441 (1992).  The two exceptions are:  (1) a personality 
disorder that is proximately due to or the result of a 
service-connected disease or injury; i.e., secondary service 
connection; or (2) disability resulting from a mental 
disorder that is superimposed upon a personality disorder. 
See 38 C.F.R. §§ 3.310(a), 4.127 (2009).

Here, the Veteran is not service connected for any 
disability, nor is he being awarded service connection for 
any disability in the instant appeal.  In addition, the 
evidence does not show that the Veteran has any mental 
disorder that is superimposed upon a personality disorder.  
The VA examiner noted in May 2009 that the Veteran 
consistently had been diagnosed with borderline personality 
disorder but found that he did not in fact suffer from an 
Axis I acquired psychiatric disorder, attributing all such 
symptoms instead entirely to his borderline personality 
disorder.  This examiner thus did not find that the Veteran 
had any psychiatric disability superimposed on his 
personality disorder.  And, as will be discussed below, there 
is no medical evidence to suggest that any current acquired 
psychiatric disorder from which the Veteran suffers is 
related to active service.  Thus, there is no legal basis 
upon which the Veteran can establish entitlement to service 
connection for a personality disorder.  The Court has held 
that in situations where the law is dispositive of a claim, 
the claim should be denied because of a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the Veteran's claim of service connection for a 
personality disorder must be denied.

B.  Acquired Psychiatric Disorder

Turning to the Veteran's claimed acquired psychiatric 
disorder, to include dysthymia with depression, the Board 
notes initially that there is ample evidence of a current 
disability as defined by McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that a current disability exists if the 
diagnosed disability is present at the time of the claim or 
during the pendency of that claim).  To be present as a 
current disability, the claimed condition must be present at 
the time of the claim for benefits, as opposed to sometime in 
the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  Here, although the Veteran's May 2009 VA examiner 
concluded that the Veteran does not suffer from an acquired 
psychiatric disorder of any kind, the Board notes that he has 
a history of diagnoses of a multitude of Axis I psychiatric 
disabilities, from schizoaffective disorder to dysthymia and 
depression.  However, even assuming the presence of a current 
acquired psychiatric disability as defined by McClain, supra, 
the Board finds that there is no evidence of an in-service 
incurrence or aggravation of an acquired psychiatric 
disorder.  The Veteran's service treatment records do not 
reflect complaints, diagnoses, or treatment for depression or 
any other psychiatric disability; his sole diagnosis during 
service was passive-aggressive personality disorder with an 
adjustment reaction to adult life.  Post-service medical 
evidence reflects that the Veteran has been variously 
diagnosed with multiple psychiatric disabilities since 1996, 
to include both dysthymia and depression.  However, there is 
a lack of competent medical evidence relating any current 
acquired psychiatric disability, to include dysthymia with 
depression, to the Veteran's period of active military 
service.  No medical professional provides findings or 
opinions to that effect, and neither the Veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  In addition, the May 
2009 VA examiner concluded that the Veteran does not suffer 
from an acquired psychiatric disorder at all.

Nor can service connection be established on the basis of the 
one-year presumption set out at 38 C.F.R. §§ 3.307 and 3.309.  
In the Veteran's case, the record does not show that he had 
any diagnosed acquired psychiatric disability until 1996, 
more than 25 years after his separation from active duty.  In 
this regard, the statutory presumption of 38 C.F.R. § 3.307 
does not aid the Veteran because no evidence has been 
submitted to show that any acquired psychiatric disability, 
to include dysthymia with depression, was manifested to a 
compensable degree within a year of his separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2009). 

Thus, in this case, there is simply no medical evidence to 
support the Veteran's claim of service connection for an 
acquired psychiatric disorder, to include dysthymia with 
depression.  In so finding, the Board acknowledges that the 
Veteran believes that he suffers from an acquired psychiatric 
disability related to his time in service but notes that as a 
layperson without the appropriate medical training and 
expertise, he is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia with depression, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


